Case: 12-11712   Date Filed: 10/30/2012       Page: 1 of 3




                                                                [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-11712
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:11-cr-00394-GKS-KRS-1



UNITED STATES OF AMERICA,

                                llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                    versus

RUBEN PEREZ-RAMIREZ,
a.k.a. Noe Flores-Zavala,

                              llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (October 30, 2012)

Before TJOFLAT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
                Case: 12-11712       Date Filed: 10/30/2012      Page: 2 of 3




       On March 21, 2012, appellant Ruben Perez-Ramirez, having pled guilty to

reentry of a deported alien, in violation of 8 U.S.C. § 1326(a), was sentenced by

the District Court to a prison term of 18 months1—an upward variance from the

Guidelines sentence range of 0 to 6 months but well below the statutory maximum

penalty of 10 years’ imprisonment, 8 U.S.C. § 1326(b)(1). He appeals his

sentence, arguing that the District Court procedurally erred in imposing his

sentence and in failing to provide a statement of reasons for the variance. We find

no error and accordingly affirm.

       We find no procedural error in this case. As required by Gall v. United

States, 552 U.S. 38, 41, 128 S. Ct. 586, 591, 169 L. Ed. 2d 445 (2007), the District

Court properly adopted the Guidelines sentence range set out in the presentence

report. Appellant, who was represented by counsel, voiced no objection to that

sentence range or the report’s recitation of the facts underpinning it. Nor did

appellant object to the sentence he received after the District Court imposed it.

       As for stating the reasons for the sentence, the District Court made it clear


       1
           Appellant was given credit for time served between his detention on November 9, 2011,
and the imposition of sentence. Appellant is a Mexican citizen. He had entered the United
States illegally 14 times. His first removal occurred in 2003, after he was convicted of a
misdemeanor. He was arrested for the instant offense on November 9, 2011, after the police
stopped the car in which he and 10 others were riding.

                                               2
              Case: 12-11712    Date Filed: 10/30/2012   Page: 3 of 3

that it was imposing an 18 months’ period of incarceration because appellant had

entered the United States illegally 14 times, and a sentence above the Guidelines

sentence range was required to promote respect for law and to deter appellant from

illegally entering this country again. See 18 U.S.C. § 3553(a)(a)(2)(A), (C).

      AFFIRMED.




                                         3